DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner acknowledges the lack of arguments presented against the double patenting rejecitons.
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Initially, the applicant disagrees that the second electrodes of the prior art are not configured to be implanted in the LV myocardium. As previously stated by the Examiner, all of the electrodes in the prior art are cardiac electrodes of a size and shape that they can be implanted in the LV myocardium. Therefore, they are inherently “configured to” be implanted in the LV myocardium. It is noted that the applicant did not actually argue how the electrodes of the prior art were NOT structurally configured to be implanted in the LV myocardium, but merely makes a conclusory statement that they are not. All of the following rationale, facts and technical reasonings were previously stated in the last Office Action, but is provided again for the applicant’s convenience:
Claim 12 is an apparatus claim. Apparatus claims are interpreted using the following principles of law:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
In this case, the claim merely requires a second electrode that has a size and shape that can be implanted in the LV myocardium. All of the second electrodes of Hine, McVenes and Morgan are configured to be placed in the LV myocardium, if so desired by a user. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, all of the second electrodes disclosed by Hine, McVenes and Morgan are of a size and shape that allows them to be implanted in the myocardium. The applicant is invited to recite specific structural limitations that differentiate the claimed electrodes from the electrodes of Hine, McVenes and Morgan without using intended/functional language. The rejections of claims 12-25 and 33 are still considered proper.
Regarding claim 9, the claim does NOT require the advancing to be done WHILE being guided by a distal portion of the first implantable lead. The claim instead recites “advancing a second implantable lead…to a second implantation site distal to the first electrode” and also that the “second implantable lead compris[es] a second electrode guided by a distal portion of the first implantable lead.” Both of these limitations are shown by Hine. After the second implantable lead 202 is advanced to a second implantation site that is distal to the first electrode 308, the second implantable lead is located within, and thus guided by, the first implantable lead 300. Since the first implantable lead surrounds the second implantable lead, the second implantable lead cannot move outside the boundaries of the first implantable lead, and is required to be positioned at the same location as the first implantable lead, thus it is “guided by a distal portion of the first implantable lead. If the applicant wants the method to actively recite/require “guiding” a distal portion” of the second implantable lead during the actively recited “advancing step”, and/or that the “guiding” is performed after the first electrode has been implanted, the Examiner suggest amending the claims to make this clear. The 102 rejections of claims 9-11 in view of Hine are still considered proper.
Regarding the 102 rejections of claims 9-11 in view of McVenes, the applicant argued that McVenes does not disclose that the first electrode 22/122 is implanted in the coronary sinus or a coronary vein. However, applicant admits that McVenes discloses that “the active fixation device 22 is ADJACENT the ostium.” Clearly, adjacent would include both inside and outside the ostium. Furthermore, Examiner again submits that this is clearly shown in figure 4C of McVenes, where the first electrode 22 is clearly shown implanted PAST the ostium 50 of the coronary sinus and therefore it located in the coronary sinus:

    PNG
    media_image1.png
    783
    671
    media_image1.png
    Greyscale

 The 102 rejections of claims 9-11 in view of McVenes are still considered proper. 
Regarding the rejections in view of Morgan, applicant argues that Examiner has identified nothing that describes or shows a second electrode in the LV myocardium. The Examiner respectfully disagrees. Examiner explained that figure 22 of the applicant’s original specification is described as showing the second electrode implanted in the LV myocardium. The Examienr is NOT importing limitaitons, but is instead attempting to define how the applicant has disclosed a second electrode in the myocardium, and thus what the broadest reasonable interpreting of this phrase is based on the applicant’s original specification. This figure appears to show an electrode location that is equivalent to the electrode location shown in figure 3 of Morgan. As the applicant is required to include drawings that show every claimed feature of the invention specified in the claims per 37 CFR 1.83(a), it was assumed that this accurately showed an electrode in the LV myocardium. If this drawing is in fact inaccurate, applicant is invited to submit new drawings and the Examiner can reassess the interpretation of “in the LV myocardium”. For now, the 102 rejections of claims 9-11 in view of Morgan are still considered proper based on the broadest reasonable interpretation of “in the LV myocardium” based on applicant’s disclosure. 
Applicant argued that Examiner could have used figure 21, but the Examienr is barred from doing so because the applicant did not elect the embodiment shown in figure 21, as this figure shows non-elected Species B (i.e., puncturing through a vessel wall).
All rejections are still considered proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792